Exhibit ROSS MILLER Filed in the office of Document Number 206 North Carson Street /s/ Ross Miller 20080661128-14 (775) 684-5708 Ross Miller Filing Date and Time Secretary of State Secretary of State 10/06/2008 1:10 PM Carson City, Nevada 89701-4298 State of Nevada Entity Number Website:www.nvsos.gov E0625292008-0 ARTICLES OF INCORPORATION (PURSUANT TO NRS 78) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1.Name of Corporation: SCN Holdings, Inc. 2.Resident Agent for Service of Process: (check only one box) Commercial registered Agent: InCorp Services, Inc. Noncommercial registered Agent (name and address below) OR Office or Position with Entity (name and address below) name of Noncommercial registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Optional Mailing Address City State Zip Code 3.Shares: (number of shares Number of shares Par value Number of shares corporation is with par value: 100,000,000 per share: .001 without par value: authorized to issue) 4.Names & Addresses 1) Anthony Tellez of the Board of Name Directors/Trustees: (each Director/Trustee 28248 N. Tatum Blvd. Ste. 1-34 Cave Creek AZ 85331 must be a natural person Street Address City State Zip Code at least 18 years of age: (attach additional page 2. Name if there is more than 3 directors/trustees) Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional- see instructions) Business Acquisitions 6.Names, Address Anthony Tellez X /s/ Anthony Tellez and Signature of Name Signature Incorporator. (attach additional page 28248 N. Tatum Blvd. Ste. 1-34 Cave Creek AZ 85331 if there is more than 1 Address City State Zip Code incorporator). 7.Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of Resident Agent: XSee attached Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees. ROSS MILLER 206 North Carson Street (775) 684-5708 Secretary of State Carson City, Nevada 89701-4298 Website:www.nvsos.gov REGISTERED AGENT ACCEPTANCE (PURSUANT TO NRS 77.310) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Acceptance of Appointment by Registered Agent: In the matter of SCN Holdings Name of Business Entity 1. Incorp Services, Inc. Name of Registered Agent a)x commercial registered agent listed with the Nevada Secretary of State b) noncommercial registered agent with the following address for service of process Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code and hereby state that on 10-06-08 I accepted the appointment as registered agent for the above named business entity. Signature: X /s/ ineligible 10/6/08 Authorized Signature of R.A. or On Behalf of R.A. Company Date
